OPINION OF THE COURT
Per Curiam.
*136Scott S. Gale has submitted an affidavit dated October 16, 2008, wherein he tenders his resignation as an attorney and counselor-at-law (22 NYCRR 691.9). Mr. Gale was admitted to the bar at a term of the Appellate Division of the Supreme Court in the Second Judicial Department on November 17, 1999.
Mr. Gale avers that his resignation is freely and voluntarily tendered with a full awareness of the implications of its submission. He is not being subjected to coercion or duress. Mr. Gale is aware that the Grievance Committee for the Second and Eleventh Judicial Districts (hereinafter the Grievance Committee) is currently investigating one complaint of professional misconduct against him alleging that he failed to safeguard escrow funds that he was holding incident to a real estate transaction. He concedes that he would be unable to successfully defend himself on the merits against charges predicated on the misconduct in question.
Mr. Gale’s resignation is submitted subject to any application which could be made by the Grievance Committee for an order directing that he make restitution and that he reimburse the Lawyers’ Fund for Client Protection, pursuant to Judiciary Law § 90 (6-a). He acknowledges the continuing jurisdiction of the Court to make such an order, is aware that any order issued pursuant to Judiciary Law § 90 (6-a) could be entered as a civil judgment against him, and specifically waives the opportunity afforded him by Judiciary Law § 90 (6-a) (f) to be heard in opposition thereto.
The Grievance Committee recommends acceptance of the proffered resignation.
Inasmuch as the proffered resignation is in full compliance with the court rules, it is accepted and, effective immediately, Scott S. Gale is disbarred and his name is stricken from the roll of attorneys and counselors-at-law.
Prudenti, P.J., Mastro, Rivera, Spolzino and Leventhal, JJ, concur.
Ordered that the resignation of Scott S. Gale is accepted and directed to be filed; and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, Scott S. Gale is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that Scott S. Gale shall promptly comply with this Court’s rules governing the conduct of disbarred, suspended, and resigned attorneys (22 NYCRR 691.10); and it is further,
*137Ordered that pursuant to Judiciary Law § 90, effective immediately, Scott S. Gale is commanded to desist and refrain from (1) practicing law in any form, either as principal or as agent, clerk, or employee of another, (2) appearing as an attorney or counselor-at-law before any court, judge, justice, board, commission, or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding himself out in any way as an attorney and counselor-at-law; and it is further,
Ordered that if Scott S. Gale has been issued a secure pass by the Office of Court Administration, it shall be returned forthwith to the issuing agency and the respondent shall certify to the same in his affidavit of compliance pursuant to 22 NYCRR 691.10 (f).